DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.  The Amendment filed 8/26/22 has been entered.  Claims 1-15 and 17-24 are pending.  Claims 1-10 and 15 remain withdrawn from present consideration.  Pending amended claims 11-14 and 17-24 are rejected for the reasons set forth below. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 11 
An electronic apparatus comprising: 
… 
	select a payment an authentication method from a plurality of authentication methods for authentication of the acquired data … , wherein each of the plurality of authentication methods are associated with a respective: 
set of authentication procedures, 
[[a ]]set of inputs for the authentication of the acquired data according to the set of authentication procedures, and 
[[a ]]security level; 
perform the authentication … 
… . 

Since claim 14 is substantially directed to the subject matter of claim 11 it has substantially the same issues as claim 11, which issues should be corrected. 
Appropriate correction or clarification of these claims is requested. 

Claim Rejections - 35 USC §112
4. The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

5.  Claims 11-14 and 17-24 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 11, the newly added limitation “perform the authentication using the authentication method, wherein to perform the authentication, the processor is configured to: …” is unclear in meaning, thereby rendering the claim scope indefinite.  For example, does the recited term “the authentication” refer back to the previously recited “first authentication method” of the claim as antecedent basis or to the previously recited “second authentication method” of the claim as antecedent basis? It is unclear. 
Since claim 14 is substantially directed to the subject matter of claim 11, and therefore have the substantially same issue as claim 11, claim 14 is rejected for the grounds and rationale used to reject claim 11. 
	Since claims 12, 13 and 17-24 include the respective limitations of claim 11, since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claim 11. 
Appropriate correction or clarification of these claims is required.  No new matter may be added.  

Claim Rejections - 35 USC §101
6. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.  Claims 11-14 and 17-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory patent ineligible subject matter. (See, Alice) 
In sum, claims 11-14 and 17-24 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., an abstract idea) and does not provide an integration of the recited abstract idea into a practical application nor include an inventive concept that is “significantly more” than the recited abstract idea to which the claim is directed. (MPEP §2106) 
In determining subject matter eligibility in an Alice rejection under 35 U.S.C. §101, it is first determined as Step 1 whether the claims are directed to one of the four statutory categories of an invention (i.e., a process, a machine, a manufacture, or a composition of matter) (MPEP §2106.03).  Here, the claims are directed to the statutory category of a machine (claims 11-13 and 17-24) and a manufacture (claim 14). (MPEP §2106)  Therefore, we proceed to Step 2A, Prong 1. 
Under a Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more enumerated categories of patent ineligible subject matter (i.e., certain methods of organizing human activity, one or more mathematical concepts, and/or one or more mental processes) that amounts to a judicial exception to patentability. (MPEP §2106.04)  Here, the independent claims, at their core, recite the abstract idea of: 
acquiring/receiving data identifying a payment request input (“for an item” - claim 11) from a user … ; 
identifying whether the acquired data satisfies designated conditions, the designated conditions comprising a condition on whether the user terminal corresponds to an apparatus through which the user has performed the existing payment; 
selecting an authentication method from a plurality of authentication methods for authentication of the acquired data based on whether payment-related information satisfies the designated conditions, wherein the plurality of authentication methods include a first authentication method and a second authentication method that includes an additional authentication procedure compared to the first authentication method, the additional authentication procedure configured to enhance security of the payment by receiving bio-information of the user, wherein each of the plurality of authentication methods are associated with a respective:
set of authentication procedures, 
set of inputs for the authentication of the acquired data according to the set of authentication procedures, and 
security level; 
performing the authentication using the authentication method, wherein to perform the authentication, the processor is configured to: 
…  in response to the second authentication method being selected, … obtain a user input of the bio-information of the user … ; 
provide payment completion information corresponding to the payment request in response to the first authentication method being selected; 
transmitting a delivery request of the item in response to the providing of the payment completion information; and 
performing a transaction procedure in response to the payment request based on a predetermined time elapsing after the providing of the payment completion information. 
Here, the recited abstract idea falls within one or more of the three enumerated categories of patent ineligible subject matter (MPEP §2106.04), to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., processing and acquiring data identifying a received payment request (for an item), including identifying whether the payment request data satisfies designated conditions (i.e., under a broadest reasonable interpretation of the claim, satisfaction of the designated conditions for the payment request data is a risk determination for the payment request - See, e.g., Spec. ¶ 118) including whether a user device has performed an existing payment, and including selecting an authentication method from a plurality of authentication methods based on satisfaction of the conditions (i.e., including satisfaction of a determined risk condition) by payment-related information, where the plurality of authentication methods has a first authentication method and has a second authentication method that includes an additional procedure compared to the first authentication method having an intended purpose to enhance security (i.e., to mitigate risk) associated with a payment (for a payment request of a purchase transaction) using user bio-information (i.e., after a determined risk condition exists), where the authentication methods include a respective set of procedures, set of input for acquiring various data for the set of procedures, and a security level (i.e., to mitigate risk), and including obtaining user bio-information when the second authentication method (risk mitigation condition) is selected and providing payment completion information when the first authentication method is selected, and sending a delivery request for an item of the payment transaction, and also including performing a transaction procedure responsive to the payment request based on a predetermined time elapsing after the payment completion information is provided). 
The Examiner notes that risk mitigation in financial transactions, which include payment requests, is a fundamental economic practice and therefore an abstract idea under. (MPEP §2106.04(a))
Under Step 2A, Prong 2 the recited additional elements are evaluated to determine whether they provide an integration of the recited abstract idea into a practical application. (i.e., whether they provide a technological solution). (MPEP §2106.04)  Here, the recited additional elements, such as: a “database,” a “processor,” a “user terminal,” an “interface screen” of a “user terminal,” a “user interface,” and/or one or more “computer-readable storage medium” to store executable instructions thereon to implement a process, do not amount to an innovative concept since the claims are simply using each of these additional elements, which are recited in the claims at a high degree of generality, as a tool to carry out the recited abstract idea (i.e., “apply it”) on a computer, using a memory device and/or a database, on a data or communication network, on a display device or user interface, or on another computing device listed above, and/or via software programming, where the additional elements simply perform generic computer data receipt and processing/analysis steps, data storage and communication steps, sensing steps and/or outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a display or user interface, and/or a computer or communication network.  Thus, the claims do not provide an integration into a practical application. (See e.g., applicant’s Specification at least ¶¶ 045, 047, 050, 053-054, 056-064, 066-075, 124-127, 129-132, and 144-145)). 
Under the Step 2B analysis, it is determined whether the recited additional elements amount to something “significantly more” than the recited abstract idea to which the claims are directed. (i.e., provide an inventive concept). (MPEP §2106.05)  Here, the recited additional elements, identified above in the Step 2A, Prong 2 analysis, do not amount to an inventive concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, using a memory device and/or a database, on a data or communication network, or on another computing device listed above, and/or via software programming, where the additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication steps, sensing steps, and/or data outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a display or user interface, and/or a computer or communication network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved, and therefore do not provide something “significantly more.” (See e.g., MPEP §2106.05 I.A.) 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claim 12 simply further refines the abstract idea by requiring that notification be provided for payment authentication completion for the payment request, including additional authentication information, or for payment authentication failure, which is simply status information being provided for the processing of the payment request, and the claim does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claim 13 simply further refines the abstract idea by requiring that the authentication method is based on a user setting, and requires that information on a changed user setting is provided, which is simply the provision of additional data (user setting information) to control the payment request processing, and the claim does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claim 17 simply further refines the abstract idea by requiring that the transaction procedure be cancelled under certain conditions and a that delivery cancelation request is sent in response thereto, which is simply the provision of additional information regarding the payment request processing status or information regarding a delivery associated with the payment request, which are simply the cancellation of various steps in a payment transaction for an item to be purchased and delivered, and the claim does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claim 18 simply further refines the abstract idea by requiring that a provided user interface allows cancellation of the payment based on various conditions, which is simply acquisition of additional user information to control the payment request process, and the claim does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 19-21 simply further refine the abstract idea by requiring that the designation conditions for a payment authentication may include a type condition for a payment means or an amount limit condition, or that a predetermined additional authentication is used if the designated conditions are not satisfied, or that bio-information of a user is required, which is simply the application of various rules and /or conditions to control the payment request process for a respective authentication method, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 22-23 simply further refine the abstract idea by requiring that an authentication condition includes a risk determination condition, or that a personal PIN or bio-information is needed for authentication, which is simply the acquisition of additional user information to be used in the processing of the payment request, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claim 24 simply further refines the abstract idea by requiring that the designated conditions include various decision trees for mapping to a payment means, which is simply a refinement of the decision-making of the payment request processing, and the claim does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Thus, neither the independent claims nor the dependent claims, viewed individually and as a whole, including consideration of all the limitations of each claim viewed both individually and in combination, do not add any additional element or provide any subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter, nor do the claims provide something significantly more than the recited abstract idea to which the claims are directed. 

Response to Arguments
8.  Applicant’s arguments filed 8/26/22 have been fully considered. 
	Applicant’s arguments (Amendment, Pg. 8) regarding the prior rejection of the prior version of the claims under 35 USC §112(b) are moot in view of the new grounds of rejection stated above in the 35 USC §112(b) vis-à-vis the presently presented amended claims. 
Applicant’s arguments (Amendment, Pgs. 10-12) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein above in the 101 rejection in line with the amended claims. 
Additionally, applicant’s arguments that the amended claims now integrate the recited abstract idea into a practical application, by providing a technological improvement beyond typical computer functionality, are not persuasive.  As indicated in ¶¶ 003-005 cited by applicant, providing various conditions to use to authenticate a payment request transaction, via a first or a second authentication method, is a risk mitigation process for the transaction.  As noted above and previously in the 101 rejection of the claims, mitigating risk in financial transactions is a fundamental economic practice (which is a patent ineligible abstract idea) and not a technological improvement.  The claims simply consider, in a very high level and general way, various sets of unspecified authentication procedures, sets of inputs (unspecified) “for the authentication,” and an unspecified “security level” in carrying out the abstract idea of, essentially, providing authentication of a payment request via risk mitigation. 
The various recited steps of the claim may indeed be for a new and improved abstract idea of authenticating a payment request, but they are simply one or more concepts of a patent ineligible abstract idea, as discussed above.  The CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696